Citation Nr: 1429515	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder, to include as due to a left knee disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the two service connection issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

The Board notes that the Veteran has never been provided with a VA examination for his claims.  VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his written submissions, including a signed statement associated with his electronic file in October 2012, the Veteran asserted that during the fifth week of basic training at Fort Dix, New Jersey, in 1956, he was doing squat thrusts during physical training when a captain complained he was "not going down far enough" and had to go down further.  The Veteran claimed that he followed orders, twice going down deeper, which resulted in tearing the meniscus in his left knee.  He asserted that he had to be helped off the ground and initially was not given any medical attention.  The following week he went on sick call and was treated for a sprained knee.  He further stated that after repeating basic training for a second time he was put on profile (L3) and assigned to his choice of schooling because of the injury to his knee.  In 2005 he then developed a torn quad in his right knee.  He claimed that the subsequent operation failed in a year.  

Information in the claims file discloses that the Veteran's service treatment records were probably lost in the 1973 fire at the National Personnel Records Center in St. Louis and that his records related to applying for disability benefits from the Social Security Administration (SSA) had been destroyed.  While VA had sent the Veteran correspondence and information about completing National Archives and Records Administration (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data), he never did so.  Instead, his service representative submitted NA Form 13075 (Questionnaire About Military Service).  The latter seeks information about time and types of service while the former seeks information about medical treatment during service.  

In addition, there are no VA treatment records associated with either the paper or electronic claims file.  The Veteran and VA unsuccessfully attempted to obtain private medical records from two private physicians: the office of Dr. L.H.H. responded that duplication of the Veteran's chart would cost $43.00 and the office of Dr. P.S. responded with the first page of the Veteran's August 2005 surgery record detailing an operation for a right knee quadriceps tendon rupture.  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is also competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Therefore, this Veteran is certainly competent to report that he injured his left knee during basic training, that he was treated for a torn meniscus, and that he was put on profile after completing basic training because of his knee disorder.  He is also competent to report current symptoms of either left or right knee disabilities.  Thus, the Board finds that the Veteran's lay evidence is sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, all outstanding private or VA medical records related to the Veteran's knee claims should be obtained.  The Veteran has identified 2005 private medical records from Dr. L.H.H. and Dr. P.S. as relevant to his knee claims, but only the first page of an August 2005 surgery note from Dr. P.S. is found in the file.  While the RO was unsuccessful in obtaining these records, in view of remand instructions for a VA examination and medical opinion, the Board believes that VA, the Veteran, and his representative should make another attempt to obtain the necessary private medical records showing treatment of the claimed post-service knee disorders.  

In addition, the Board believes that the Veteran and his representative should be granted another opportunity to complete and submit the proper form, NA 13055, which may permit VA to discover records related to the treatment of injuries or diseases during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and request again that they complete and submit NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) as NA Form 13075 was apparently submitted instead.  The Veteran and his representative should also be reminded that lay statements from service members who witnessed his claimed knee injury in service or subsequent treatment may also be submitted.  

2.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all private and VA medical care providers who treated or who now treat the Veteran for his knee disorders and whose records have not been associated with the claims file.  Of particular importance are any private records of treatment or evaluation from Dr. P.S. and Dr. L.H.H., who earlier were sent correspondence by the RO but to date have not provided all their relevant records for this adjudication.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  Following completion of the above, the RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of his knee disorders.  All indicated studies should be performed, and the available record shall be made available to the examiner for review in connection with the examination.  The Veteran's lay history of incurrence and symptomatology should also be recorded and considered during the examination.  Based on the examination and interview of the Veteran and a thorough review of the record, the examiner should provide opinions as to the following:  

a) Whether the Veteran has any current left or right knee disorders and, if so, a diagnosis should be made.  

b) If a current left knee disorder is diagnosed, or was manifested the examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that the left knee disorder had its onset in service or, for osteoarthritis, within the first post-service year, or is causally related to service.  

c)  If a current right knee disorder is diagnosed, then the examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that the right knee disorder was caused by or aggravated by the left knee disorder.  If not, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that the right knee disorder had its onset in service or, for osteoarthritis, within the first post-service year, or is causally related to service.  

4.  A rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  Thereafter, the RO/AMC should readjudicate the service connection claims for knee disabilities with consideration of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

